IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                ________________________________________________

EDNA FORBES,

       Plaintiff-Appellee

Vs.                                                 Wilson Chancery No. 9325

WILSON COUNTY EMERGENCY                             C.A. No. 01A01-9602-CH-00089
COMMUNICATION DISTRICT 911
BOARD and W. J. MCCLUSKEY,

      Defendants-Appellants
___________________________________________________________________________

                  FROM THE WILSON COUNTY CHANCERY COURT
                   THE HONORABLE C. K. SMITH, CHANCELLOR

                      ON REMAND FROM THE SUPREME COURT


                W. Gary Blackburn, Blackburn, Slobey, Freeman & Happell
                              of Nashville, For Appellants

                Margaret L. Behm, Anne C. Martin, Dodson Parker & Behm
                               of Nashville, For Appellee




                            REMANDED TO THE TRIAL COURT

                                       Opinion filed:



                                     FILED
                                        May 20, 1998

                                    Cecil W. Crowson
                                   Appellate Court Clerk
                                                            W. FRANK CRAWFORD,
                                                            PRESIDING JUDGE, W.S.
CONCURS:
ALAN E. HIGHERS, JUDGE

HOLLY KIRBY LILLARD, JUDGE


       This case, remanded to this Court by the Supreme Court, involves an action brought

pursuant to the Tennessee Open Meetings Act and the Tennessee handicap discrimination statute.

Plaintiff Edna Forbes (Forbes) alleged that Defendant Wilson County Emergency
Communication District 911 Board and Defendant W.J. McCluskey violated these statutes by

conducting a secret meeting in which they decided to demote her because of a handicap.1

Following a jury trial, the trial court entered judgment on the jury verdicts which found

violations of both statutes. Forbes was awarded $65,975.00 in back pay, $38,675.00 in front pay,

$250,000.00 damages for humiliation and embarrassment, $50,000.00 for punitive damages, plus

reasonable attorney’s fees and litigation costs. The trial court denied the defendants’ Motion for

a New Trial and/or to Alter and Amend.2 The defendants appealed, presenting issues of liability

under both statutes and damages.

       In a decision filed September 13, 1996, we held that the defendants violated the Open

Meetings Act, T.C.A. §§ 8-44-101 et seq. (1993 & Supp. 1997). Forbes v. Wilson County

Emergency Communication Dist. 911, No. 01A01-9602-CH-00089, 1996 WL 518073 (Tenn.

App. Sept. 13, 1996). Finding that the defendants’ adverse employment action was void in light

of its violation of the Open Meetings Act, we held that there was no demotion, and plaintiff was

reinstated to her supervisor position. Id. at *4. Therefore, we held that because there was no

demotion, plaintiff was not discriminated against “in the hiring, firing, and other terms and

conditions of employment” as provided for in T.C.A. § 8-50-103 (A)(1993).3 Therefore, we

pretermitted consideration of the damage awards for discrimination. Id.

       In an opinion filed April 13, 1998, the Tennessee Supreme Court reversed our decision

to the extent that we held that Forbes could not recover for handicap discrimination, and held

that “a discriminatory decision made in violation of the Open Meetings Act can serve as the basis

for a discrimination suit even though the decision is later declared void for violating the Open

Meetings Act.” Forbes v. Wilson County Emergency Dist. 911 Bd., No. 01S01-9702-CH-

00026, 1998 WL 166142, *2          (Tenn. Apr. 13, 1998).      After addressing several issues

pretermitted by our holding, the Supreme Court remanded the case to this Court to consider the

sole issue of whether the award of $250,000.00 for humiliation and embarrassment was


       1
         For a more in depth discussion of the facts of this case, see Forbes v. Wilson
County Emergency Dist. 911 Bd., No. 01S01-9702-CH-00026, 1998 WL 166142 (Tenn.
Apr. 13, 1998).
       2
           Counsel for Wilson County also orally moved for a remittitur following the trial,
but this request was denied.
       3
       Judge Lillard wrote separately to dissent to this aspect of the decision. Forbes,
1996 WL 518073 at *4-7 (Lillard, J. concurring in part and dissenting in part).

                                                2
excessive. Id. at *4.

           When factual determinations made by a jury have been approved by the trial judge, an

appellate court may only set aside these factual findings in the absence of any material evidence

in the record to support the verdict. Jackson v. Patton, 952 S.W.2d 404, 405 (Tenn. 1997).

Thus, an appellate court should be “more deferential” to a trial court that approves a jury’s award

of damages as opposed to a trial court that modifies a jury’s damage award. Coffey v. Fayette

Tubular Prods., 9 2 9 S . W . 2 d 3 2 6 , 3 3 1 n . 2 ( T e n n . 1 9 9 6 )   In Ellis v. White Freightliner Corp., 603
S.W.2d 125 (Tenn. 1980), our Supreme Court said:

                                   The trial judge’s approval of a jury verdict invokes the

                       material evidence rule with respect to all other issues of fact and

                       we know of no reason why that rule should not have the same

                       effect when that approval includes the amount of the award. That

                       action by the trial judge means that he has accredited the

                       testimony of the witnesses on the issue of damages and has

                       evaluated the evidence as supporting the amount awarded.

                       Nevertheless, when the question of remittitur is raised, the Court

                       of Appeals has the duty to review the proof of damages and the

                       authority to reduce an excessive award. But when the trial judge

                       has approved the verdict, the review in the Court of Appeals is

                       subject to the rule that if there is any material evidence to support

                       the award, it should not be disturbed.



Id. at 129; see also Coffey, 929 S.W.2d at 331 n.2.

           Tennessee’s handicap discrimination statute, T.C.A. § 8-50-103, incorporates the rights

and privileges of the Tennessee Human Rights Act. Under this act, a plaintiff may recover

damages for “humiliation and embarrassment.” T.C.A. § 4-21-306 (a)(7) (Supp. 1997). We first

note that under the statute, humiliation and embarrassment is included as an element of

recoverable damages, and the jury in the instant case was specifically instructed to consider this

element separately. In McDowell v. Shoffner Indus. of Tenn., Inc., No. 03A01-9301-CH-

00030, 1993 WL 262846 (Tenn. App. July 13, 1993), this Court discussed the award of such


                                                                        3
emotional damages under the Human Rights Act with regard to a discharged employee.

                                Damages for humiliation and embarrassment, if occasioned by the
                                unlawful discharge, may be awarded under the Human Rights
                                Act. The amount is peculiarly within the province of the jury
                                subject to the rule of reasonableness, and necessarily depends on
                                the articulation of personal shame experienced by the discharged
                                plaintiff together with the jury's perception of his sensitivities.

Id. at *4.

                T h e p r o o f i n t h e i n s ta n t c a s e d e m o n s tr a t e d t h a t a t t h e t i m e o f h e r d e m o t i o n , F o r b e s w a s f i f t y - n i n e y e a r s o ld

a n d r e c o v e r i n g f r o m c a n c e r . F o r b e s t e s t if i e d t h a t w h e n s h e w a s n o t i f ie d b y l e t t e r t h a t s h e h a d b e e n d e m o t e d , s h e

e x p e r ie n c e d “ a c o m p le te m e n ta l a n d e m o t io n a l b r e a k d o w n .”                    S h e a s s e r ts t h a t s h e s u f f e r e d a b r i e f r e l a p s e a n d

i m m e d i a t e l y v i s it e d h e r p h y s i c i a n , w h o t e m p o r a r i l y p r e s c r i b e d m e d i c a t io n . F o r b e s t e s t if i e d a s f o l lo w s :

                                                W h e n I re c e iv e d th is le tte r [ in d ic a tin g h e r d e m o tio n ], I c o u ld n ’t - - I ju st
                                c o u ld n ’ t b e l i e v e w h a t I h a d r e c e i v e d , a f t e r w o r k i n g a s h a r d a s I h a d a n d th e ty p e
                                o f w o r k I h a d d o n e f o r 9 1 1 , a n d w h a t th e y h a d d o n e to m e .

                                               It c a u s e d m e to - -         I c a n ’ t e x p l a in e x a c t ly w h a t y o u r b o d y g o e s t h r o u g h
                                in a s itu a tio n lik e th is . I im           m e d ia te ly h a d to g o t o a d o c to r . I w e n t t o t h e d o c to r
                                o n o r a b o u t th re e d ay s . I w a       s u n d e r m e d ic a ti o n s o h e a v y th a t I d i d n ’ t h a r d l y k n o w
                                w h e n I w a s h a v in g a m e a l,           a n d s o m e tim e s I d id n ’ t e v e n h a v e a m e a l.

                                                  I w as jus t m o re o r less o u t. I co u ldn ’t b e lie v e . A n d I g u e ss m y b o d y
                                w a s s till w e a k fr o m th e o th e r s itu a tio n th a t I h a d h a d . T h e n a ll o f th is o n to p o f
                                it r e a lly d i d c a u s e a lo t o f p a in , a lo t o f h e a r ta c h e , a n d I ju s t - - I ’v e n e v e r
                                e x p e r i e n c e d a s i t u a t i o n l ik e t h i s b e f o r e .

                F o r b e s t e s t i f i e d t h a t t h e d e m o t i o n a d v e r s e l y a f f e c te d h e r s e l f - c o n f i d e n c e a n d h e r a b i li ty t o m a k e d e c i s io n s .

I n a d d i t i o n , F o r b e s s ta t e d t h a t s h e h a d d i f fi c u l t y m i n g l in g w i t h f r i e n d s a n d o t h e r s i n t h e c o m m u n i ty , b e c a u s e s h e w a s

c o n c e r n e d t h a t t h e y w o u l d a s k h e r a b o u t h e r j o b . F o r b e s te s t i f i e d :

                                 I g o t to th e p o in t th a t I c o u ld n ’ t g o to c h u r c h . I c o u ld ju s t w a lk in a n d w a lk o u t.
                                I w o u ld -- a t o n e tim e , th e fir st tim e I g o t o u t, I re a liz e d th a t I n e e d e d to le a v e th e
                                h o u s e , a n d I w e n t t o K m a r t. A n d w h e n I w e n t t o K m a r t , I c o u l d n ’ t g e t o u t o f c a r
                                [ s i c ] . I h a d t o t u r n a r o u n d a n d c o m e b a c k h o m e . I t’ s s t i l l a f f e c t i n g m e q u i te a b i t .

F o r b e s f u r t h e r t e s t i f i e d t h a t s h e s u f f e rs f r o m i n s o m n i a e v e r y n i g h t a s a r e s u lt o f h e r d e m o t i o n . T h i s t e s ti m o n y w a s

r e in f o r c e d b y t e s t i m o n y o f F o r b e s ’ s d a u g h t e r , C i n d y B r o w n , w h o a l s o s t a t e d t h a t F o r b e s “ w o u l d h a r d l y d r e s s o r g o

o u t s id e ” a f t e r h e r d e m o t i o n . B r o w n a l s o te s t i f i e d :

                                S h e ju s t w a s n ’ t th e s a m e . Y o u k n o w , s h e a lw a y s lik e d to c o o k a n d g o o u t a n d
                                w o r k w i t h h e r f l o w e r s a n d t h i n g s l ik e t h a t . A n d s h e j u s t s a t a r o u n d j u s t l i k e r e a l - -
                                s h e ju s t d id n ’t k n o w w h a t to th in k , I th in k .

O t h e r w i t n e s s e s e m p l o y e d b y E - 9 1 1 t e s t i f ie d t h a t t h e y w e r e “ s h o c k e d ” w h e n t h e y h e a r d t h a t F o r b e s h a d b e e n d e m o t e d ,

b u t th e y d id n o t d e s c rib e F o r b e s ’ s re a c tio n .

                T h e d e f e n d a n ts c o n t e n d th a t t h e ju r y ’ s a w a r d o f $ 2 5 0 , 0 0 0 . 0 0 f o r h u m i l i a t i o n a n d e m b a r r a s s m e n t i s e x c e s s i v e ,


                                                                                                   4
s in c e F o r b e s d id n o t o f f e r a n y e v id e n c e f r o m a p s y c h i a t r i s t o r p s y c h o l o g i s t r e g a r d i n g h e r a l l e g e d e m o t i o n a l i n j u r y . T h e

d e f e n d a n ts a s s e r t t h a t F o r b e s d i d n o t a l l e g e t h a t s h e w a s p r e s c r i b e d a n y l o n g - te r m m e d i c a t i o n a n d t h a t s h e f a i l e d t o

d e m o n s t r a te t h a t h e r l i f e a c t i v i t i e s w e r e c u r t a i l e d b e y o n d a s h o r t p e r i o d o f t i m e . T h u s , t h e d e f e n d a n ts c l a i m t h a t t h e

v e r d ic t c a n o n ly b e e x p la in e d b y th e ju r y ’s sy m p a th y a n d p r e ju d i c e .

                T h e d e f e n d a n t s c i t e Campbell v. Rust Eng’g Co., N o . 9 0 - 5 6 7 9 , 1 9 9 1 W L 2 7 4 2 3 ( 6 t h C i r . M a r . 5 , 1 9 9 1 ) .

I n Campbell, a l a i d - o f f e m p l o y e e b r o u g h t a c l a i m a g a i n s t h i s e m p l o y e r p u r s u a n t t o t h e A g e D i s c r i m i n a t i o n i n

E m p l o y m e n t A c t , 2 9 U . S . C . § § 6 2 1 et seq., a n d t h e T e n n e s s e e H u m a n R i g h t s A c t . A m o n g o t h e r i s s u e s , t h e d e f e n d a n t

a p p e a l e d t h e m a g i s t r a te ’ s f a il u r e t o r e d u c e t h e j u r y ’ s a w a r d o f $ 6 8 , 8 9 7 . 0 0 f o r th e p l a in t i f f ’ s e m b a r r a s s m e n t a n d

h u m i l i a t i o n u n d e r t h e H u m a n R i g h t s A c t . A l t h o u g h t h e d e c i s i o n d o e s n o t d i s c u s s a t - le n g t h t h e p l a in t i f f ’ s e m o t i o n a l

d a m a g e s a s a r e s u l t o f h i s l a y o f f , i t m e n t i o n s t h a t “ [ t] h e e v i d e n c e u s e d t o s u p p o r t t h e j u r y ’ s a w a r d i s p la i n t i f f ’ s te s t i m o n y

t h a t t h e la y o f f ‘ h u r t m e q u i t e a b it ’ a n d t h a t h e w a s e m b a r r a s s e d w h e n e v e r h e s a w R u s t e m p l o y e e s w i t h w h o m h e h a d

f o r m e r l y w o r k e d . ” Id. a t * 5 . T h e S i x t h C i r c u i t n o t e d t h a t :

                                 P l a i n t if f s u ff e r e d n o a g g ra v a t e d i n j u r i e s a s a r e s u l t o f h i s l a y o f f . R a t h e r , t h e
                                 i n j u r i e s h e s u s ta i n e d w e r e m e r e l y t h o s e n o r m a l l y a s s o c i a t e d w i t h l o s i n g a j o b , i . e . ,
                                 o v e ra ll d is a p p o in tm e n t a b o u t n o t b e in g e m p lo y e d .

Id. a t * 6 . C o n s e q u e n t l y , t h e C o u r t r e m a n d e d t h e c a s e t o t h e t r i a l c o u r t w i t h i n s t r u c t i o n s t o r e d u c e t h e a w a r d t o

$ 1 0 ,0 0 0 .0 0 .

                I n Harris v. Dominion Bank of Middle Tenn., N o . 0 1 A 0 1 - 9 6 0 9 - C H - 0 0 4 4 4 , 1 9 9 7 W L 2 7 3 9 5 3

( T e n n . A p p . M a y 2 3 , 1 9 9 7 ) , a d i s c h a r g e d e m p l o y e e b r o u g h t s u it a g a in s t h i s f o r m e r e m p l o y e r p u r s u a n t t o t h e H u m a n

R i g h t s A c t , a l l e g i n g t h a t h e w a s d i s c r im i n a t e d a g a i n s t b e c a u s e o f h i s a g e . T h e j u r y e n t e r e d a g e n e r a l v e r d i c t a g a in s t t h e

d e f e n d a n ts a n d a w a r d e d th e p la in t i f f $ 3 0 4 , 2 5 4 . 0 0 , w h i c h a t t r i b u t e d $ 1 0 0 ,0 0 0 . 0 0 t o t h e p la in t i f f ’ s h u m i l i a ti o n a n d

e m b a r r a s s m e n t i n j u r i e s . 4 Id. a t * 1 , * 3 . C i t i n g Campbell, supra, t h e d e f e n d a n t s a r g u e d t h a t t h e p l a i n t i f f w a s

r e q u i r e d t o “ p r o v e m o r e t h a n t h e h u m i l i a t i o n a n d e m b a r r a s s m e n t t y p i c a l l y a s s o c i a t e d w i t h l o s i n g a j o b . ” Id. a t * 2 . T h e

C o u r t , h o w e v e r , o p i n e d t h a t “ w e s e e n o i n d i c a ti o n t h a t t h e l e g i s la t u r e in t e n d e d t o r e s t r i c t r e c o v e r i e s f o r h u m i l i a ti o n a n d

e m b a r r a s s m e n t b y r e q u i r i n g c o r r o b o r a t i o n o r b y r e q u i r i n g a h i g h e r d e g r e e o f p r o o f . ” Id.

                T h e o n l y t e s t i m o n y o f f e r e d b y t h e p l a i n t i f f i n Harris r e g a r d i n g h i s h u m i l i a t i o n a n d e m b a r r a s s m e n t i n j u r i e s

w a s a s f o l lo w s :

                                 Q u e s t i o n b y M r . R a y [ c o u n s e l f o r p l a i n t i f f ] : N o w a f te r y o u r te r m i n a t i o n w h a t w a s


                4
          Although the verdict did not expressly delineate that $100,000.00 was attributable
to the plaintiff’s humiliation and embarrassment injuries, this was deduced from the fact that
expert testimony demonstrated that the plaintiff was owed $204,254.00 for lost wages and
benefits. Id. at *3.

                                                                                                       5
                                y o u r sta te o f m in d lik e M r. H a rr is [ p la in tiff] ? W h a t w a s y o u r p sy c h o lo g ic a l w e ll-
                                b e i n g l ik e ?

                                A n s w e r : W e ll, p r o       b    a b ly     o n e o f t h e s c a r i e s t p o s it i o n s I h a v e e v e r b e e n i n b e c a u s e
                                I o w e d a lo t o f m o           n   ey o      n m y d e v e lo p m e n t i n t h e s u b d i v i s io n . I d i d n 't h a v e a n y
                                in c o m e a n d i t w a s         p   re tty     h u m ilia tin g t o b e th e a g e t h a t I w a s a n d to s u d d e n ly f in d
                                o u t y o u n o lo n g e r        h    ave      a jo b .

                                Q     u e s ti o n b y M r . R a y : D i d y o u h a v e a p r o b l e m s le e p i n g ?
                                A     n s w e r : W e l l , I d i d n 't h a v e a p r o b l e m s le e p in g t o t h e b e s t I r e m e m b e r , b u t I h a d
                                p   r o b l e m s - - y o u k n o w , i t 's a l i t t l e e m b a r r a s s in g t o g e t o u t i n p u b l i c a n d p e o p l e t h i n k
                                y   o u 'r e s t i l l a t t h e b a n k a n d y o u 'r e n o t.

                                Q u e s t io n b y M r . R a y : D i d y o u h a v e to t e ll p e o p le , " I 'v e b e e n t e r m i n a te d , I n o
                                lo n g e r h a v e a jo b " ?

                                A n s w e r : T h a t 's tr u e .

                                Q u e s ti o n b y M r . R a y : H o w d i d t h a t m a k e y o u f e e l?

                                A n s w e r : I t d o n 't m a k e y o u f e e l g o o d .

Id. a t * 4 . F i n d i n g t h a t t h e a w a r d o f $ 1 0 0 , 0 0 0 f o r t h e s e i n j u r i e s w a s “ c l e a r l y e x c e s s i v e , ” t h e C o u r t s u g g e s t e d a r e m i t t i t u r

t o $ 2 0 , 0 0 0 . Id. C i t i n g Campbell, supra, t h e C o u r t s t a t e d t h a t t h e p l a i n t i f f “ d i d n o t s u f f e r a n y a g g r a v a t e d i n j u r i e s ;

t h e d i s c o m f o r t h e f e l t w a s t h e s a m e a n y o n e w o u l d f e e l o v e r l o s i n g a j o b . ” Id.

                I n t h e i n s t a n t c a s e , it is u n c o n t r o v e r t e d t h a t F o r b e s o f f e r e d p r o o f d e m o n s t r a ti n g t h a t s h e s u f f e r e d s o m e d a m a g e s

a s a r e s u l t o f h e r h u m i l i a t i o n a n d e m b a r r a s s m e n t . A s i n Campbell a n d Harris, F o r b e s t e s t i f i e d t h a t t h e a d v e r s e

e m p l o y m e n t a c t i o n e m o t i o n a l l y s c a r r e d h e r . See Campbell, supra, a t * 5 ; Harris, supra, a t * 4 . A l s o , a s i n t h e s e

c a s e s , F o r b e s c l a i m e d t h a t s h e w a s s o c i a l l y e m b a r r a s s e d b y t h e a d v e r s e e m p l o y m e n t a c t i o n . See id. a t * 4 ;

Campbell, supra, a t * 5 .

                U n l i k e t h e c i r c u m s t a n c e s i n Campbell a n d Harris, F o r b e s w a s m e r e l y d e m o t e d a s o p p o s e d t o t e r m i n a t e d .

H o w e v e r , F o r b e s ,w h o w a s d is c rim in a te d a g a i n s t b a s e d o n d is a b ility a s o p p o s e d to a g e , w a s r e c o v e r in g f r o m c a n c e r a n d ,

t h u s , w o u l d l i k e l y b e m o r e p r o n e t o e m o t i o n a l i n j u r i e s d u e t o h e r u n i q u e s e n s i t i v i t i e s . See McDowell, supra, a t

* 4 . U n l i k e t h e p l a in t i f f s i n t h e a f o r e m e n t i o n e d c a s e s , F o r b e s t e s t i f ie d t h a t s h e s u f f e r e d f r o m a r e l a p s e a n d w a s

p r e s c r ib e d m e d i c a t i o n a s a r e s u l t o f h e r d e m o t i o n a n d t h a t s h e s u f f e r s f r o m i n s o m n i a . F o r b e s , n e v e r t h e l e s s , d i d n o t

p r o f f e r e v i d e n c e t h a t s h e w a s r e c e i v i n g a n y l o n g - te r m t r e a t m e n t f r o m                       p r o fe s sio n a l s f o r h e r h u m ilia tio n a n d

em b arra ssm en t, n o r d id s h e d es crib e m an y p articu lar in stan ce s o f d isco m fo rt.

                A l t h o u g h w e b e l i e v e t h a t m a t e r ia l e v i d e n c e e x i s t s b y w h i c h t h e j u r y c o u l d c o n c l u d e t h a t F o r b e s s u f f e r e d f r o m

h u m i l i a t i o n a n d e m b a r r a s s m e n t , w e f in d t h a t n o m a t e r ia l e v i d e n c e e x i s ts t o s u p p o r t a n a w a r d o f $ 2 5 0 , 0 0 0 . 0 0 f o r th e s e

i n j u r i e s . Ellis, 6 0 3 S . W . 2 d a t 1 2 9 .

                A f t e r a t h o r o u g h r e v ie w o f th e r e c o r d , w e s u g g e s t a r e m i t t i t u r o f $ 1 7 5 , 0 0 0 .0 0 f o r F o r b e s ’s h u m i l i a t i o n a n d


                                                                                                          6
e m b a rr a s s m e n t d a m a g e s, a n d th e ju d g m e n t is re d u c e d to $ 7 5 , 0 0 0 .0 0 . A s o r d e r e d b y t h e S u p r e m e C o u r t, th e c a s e is

r e m a n d e d t o t h e t r ia l c o u r t f o r s u c h f u r t h e r p r o c e e d i n g s a s m a y b e n e c e s s a r y in c l u d i n g d e t e r m i n a t i o n o f a n a w a r d o f

a t to r n e y ’ s f e e s o n a p p e a l . C o s t s o f t h e a p p e a l a r e a s s e s s e d a g a i n s t d e f e n d a n t s .

                                                                                                                _________________________________
                                                                                                                W. FRANK CRAWFORD,
                                                                                                                PRESIDING JUDGE, W.S.

CONCUR:

____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
HOLLY KIRBY LILLARD, JUDGE




                                                                                                   7